Ludeuing, C. J.
The defendants, II. B. Chase and John Effut, obtained judgments against Win. F. Doughty, the husband of plaintiff. She had obtained a judgment against her husband under which his property had been sold and purchased by her. After her purchase, the judgment creditors of her husband seized the same property as his, and the plaintiff has injoined the sale thereof. The defendants had a right to seize the property, inasmuch as the sale to the wife was not recorded in the recorder’s office. 21 An. 427, 241; 22 An. 113.
It is therefore ordered and adjudged that the judgment of the district court be affirmed with costs of appeal.